Exhibit 10.02

3rd April 2007

Mr Richard Houghton
Ridgewood
Woodhurst Lane
Oxted
Surrey
RH8 9HD

Dear Richard,

Further to recent discussions I am pleased to offer you the position of Chief
Financial Officer. This letter and the attached agreements are by necessity
formal in nature, but I would like to start by saying on behalf of Aspen, that
we are very much looking forward to you joining the Company and believe that you
can make a significant difference to the further development of the Company.

I enclose the Service Agreement and if you would like to accept this offer of
employment please sign both copies of the agreement and return one to me at this
office.

As you are aware from our discussions, the Compensation Committee have approved
a number of specific matters which fall outside of the Service Agreement but
relate to your employment. They are as follows:

[spacer.gif] [spacer.gif] [spacer.gif] a)  You will be eligible to participate
in the 2007 Long Term Incentive Plan. The plan will be formally approved at the
Board meeting in May 2007. The Compensation Committee has approved a
recommendation of 6,000 performance shares and 24,000 options. These will need
to be formally ratified by the Board in May.

[spacer.gif] [spacer.gif] [spacer.gif] b)  In addition you will be granted 8,000
Restricted Stock Units; these will be issued when you join the Company.

There are a number of practical matters that need to be attended to, and these
are detailed below:

In accordance with the Asylum and Immigration Act 1996 we are required to ensure
that employees have the right to work in the UK. Therefore, to comply with this
legislation, you will need to send to me, before you commence employment, a copy
of either your birth certificate or passport and then the original document when
you commence employment with Aspen. You will also be required to complete the
pre-employment screening form and return it to our provider, Kroll. Your
employment with the Company is conditional upon the satisfactory completion of
this assessment process.

Please find enclosed a number of forms, which should be completed and returned
to the HR department, unless otherwise stated, as soon as possible as we require
these before you commence employment. We will also require your P45, which will
be provided by your current employer when you leave their employment.

[spacer.gif] [spacer.gif] 1.  Group Pension Scheme and Membership Application
Form — Please complete the member application form, and return to HR, together
with details of your retained benefits (if applicable), any additional voluntary
contributions you wish to make (if applicable) and a copy of your birth
certificate. If you wish to join the Life Assurance scheme only, please complete
section 2 of the member application form and return to HR, in which case we
shall still require a copy of the relevant certificates.

[spacer.gif] [spacer.gif] 2.  From your first day with the Company you will be
covered for Death in Service Lump Sum Benefit equivalent of up to four times
your basic salary. Attached is a Nomination Form, which we would ask you to
complete, sign and return for HR to hold on your file.

[spacer.gif] [spacer.gif] 3.  Pre-employment screening form — return to Kroll by
fax on 01273 320006 for the attention of Paul Breen.

[spacer.gif] [spacer.gif] 4.  Employee Details Form — please complete and return
to HR for Payroll records.

[spacer.gif] [spacer.gif] 5.  Details of the Norwich Union Healthcare scheme —
please complete relevant section at the bottom of the form and return to Chris
Woodman.


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 6.  Please sign the attached Consent to Use of Data
Form. If you have any questions regarding this document please contact Chris
Woodman.

[spacer.gif] [spacer.gif] 7.  Codes of Practice Form — please read the enclosed,
signing the Codes of Practice form to confirm you have read an understood the
same.

[spacer.gif] [spacer.gif] 8.  Sports Club Membership — information for you.

[spacer.gif] [spacer.gif] 9.  BUPA Dental Scheme Memo — please contact HR if you
wish to join.

10.    Please provide a copy of your degree certificate.

Should you have any questions about any of the above, please do not hesitate to
contact Chris Woodman on 020 7184 8810.

May I conclude by saying we are looking forward to you joining the Company,

Yours sincerely,

Chris O’Kane
Chief Executive Officer

Encl.


--------------------------------------------------------------------------------
